DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the Application No. 16/804,993 filled on 02/28/2020.
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Regarding Claim 9, the limitations “the first pair of traction devices”, on line 1, lacks sufficient antecedent basis in the claim because there is no prior citation of “traction devices” in the claims and it is also unclear whether  “traction devices” are  referred to traction members as cited in claim 1 . Claim 9 further cites “the second pair of traction 
Regarding Claim 19, the limitations “the first pair of traction devices”, on line 1, lacks sufficient antecedent basis in the claim because there is no prior citation of “traction devices” in the claims and it is also unclear whether  “traction devices” are  referred to traction members as cited in claim 19. Claim 19 further cites “the second pair of traction devices” on line 3,  which lack sufficient antecedent basis in the claim because there is no prior citation of “second pair of traction devices” in the claims.
Claims 10 and 20 are also rejected by the virtue of their dependency on rejected base claims.

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
Claim Objections (having allowable subject matter)
The examiner notes that Independent claims 1-8 and 11-18 are allowable. Dependent claims 9-10 and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 1, the closest prior art,  Lu (US 2005/0206224) teaches a method for executing multi-mode turns with a work vehicle (See Para. [0069], [0071], discloses “the vehicle or trailer may be directed in a particular direction corresponding to the secondary steering actuator direction. Hand wheel switches 70 may be labeled left and right corresponding to a left and right direction. As will be described below, brake-steer may be initiated in response to the switches 70. Hand wheel switches 70 may also be used to independently control left and right trailer brakes to help maneuverability of the trailer”), the work vehicle including a plurality of traction members  (See Para. [0074], discloses “traction control system and brake control system, anti-lock brake system, yaw stability control system”), at least one steering actuator configured to actuate a first pair of traction members of the plurality of traction members to adjust a steering angle of the work vehicle (See Para. [0107][0108], “when the front steering wheel 14a reaches travel stops, an additional amount of steering wheel angle may be used to control the magnitude of brake-steer, and the steering wheel angle (SWA) is increasing toward the left of the plot.”), and at least one steering brake configured to selectively brake at least one See Para. [0108], “the steering wheel angle starts from the right side of the plot and increases leftward. As the steering wheel angle increases and reaches the brake steer entry threshold T.sub.1, brake-steering is initiated”).
Another closest prior art, Lee et al. (US 2012/0283907) teaches in Para. [0045], “LC differential braking controller 134 may then transmit commands to differential braking system 150 to control the braking force applied on brakes 152, 154, 156, 158 of wheels 102, 104, 106, 108, respectively to direct the vehicle's motion to follow a desired path determined by lane centering system 130.”
Another closest prior art, Lavoie et al.  (US 2017/0106865) teaches, the method comprising: transmitting, with one or more computing devices, initial steering and braking commands for controlling an operation of the at least one steering actuator and the at least one steering brake, respectively (See at least Abstract, “an input command corresponding to a trailer path command curvature”, and/or Para. [0034], [0040], [0044], “steering command for changing steering angle, and an electric steering motor 84 for turning the steered wheels 82 to a steering angle based on a steering command”), 
Another closest prior art, Lavoie et al.  (US 2016/0257341) teaches, determining, with the one or more computing devices, allowable steering and braking rates for the work vehicle based at least in part on an actual steering rate and an actual braking rate, respectively, of the work vehicle during execution of the multi- mode turning operation (See Para. [0047], “rate of the steering command to preclude the hitch angle from being exceeded”, and in Para. [0077], discloses “maximum steering rate able to be commanded by the steering system”); determining, with the one or more computing devices, updated steering and braking commands based at least in part on the allowable steering and braking rates (See Para. [0023], “allowing the steering wheel to be used for commanding changes in curvature of a path of a trailer during such trailer backup assist”, and see Para. [0044], “commanded steering angles of steered wheels of the vehicle can be generated for determining steering angle changes of the steered wheels for achieving a specified trailer path curvature”); and transmitting, with the one or more computing devices, the updated steering and braking commands to control the operation of the at least one steering actuator and the at least one steering brake, respectively, to continue execution of the multi-mode turning operation (See Para. [0045], “the steering wheel angle command is generated by a controller, module or computer external to the steering system (e.g., a trailer backup assist control module) and provided to the steering system”).
Another prior art, Lin et al. (US 2020/0339140) teaches “a steering control command defining a steering angle and a steering rate configured to keep the vehicle in a predefined trajectory” [See at least Claim 4]. 
Other prior art, Heiniger et al. (US 2005/0288834) teaches, providing a feedback signal corresponding to an actual turning rate of said vehicle as a function of a steering command, a steering speed and external disturbances; feeding back said actual turning rate to said guidance controller; and comparing said actual turning rate with said desired turning rate and deriving a steering command from said comparison [See at least Claim 26].
Nevertheless, the teaching of prior arts as discussed above does not explicitly spell out the feature of: “the initial steering and braking commands being associated with desired steering and braking rates, respectively, for the multi-mode turning operation” and in combinations with all other limitations of the claim 1. Therefore, claim 1 would be allowable. Claims 2-8 depend on claim 1 and therefore, claim 2-8 would be allowable by virtue of dependency. Claims 9-10 depend on claim 1 and therefore claim 9-10 would be allowable by virtue of its dependency if claims 9-10 are rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 11 is a system claim, cites the same allowable subject matter as in corresponding method claim 1.  Therefore, claim 11 would be allowable for the same rationales set forth above for claim 1. Claims 12-18 dependent on  claim 11 and therefore, claims 12-18 would be allowable by virtue of dependency. Claims 19-20 depend on claim 11, and therefore, claims 19-20 would be allowable by virtue of dependency if claims 19-20 are rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Primary Examiner, Art Unit 3664